Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 08/17/2022 has been entered. New claims 63-66 are added. Claims 1, 5-7, 11-16, 19-20, 25-28, 30-31, and 63-66 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
The rejection of claims 2 and 17 under 35 U.S.C. 112(a) is made moot by cancellation of the claims. 

The rejections of claims 12-19 and 26 under 35 U.S.C. 112(b) is withdrawn in view amended claims.

The rejection of claims 1-2, 5, 11, 25, 27-28, and 30 under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2016/005593 A1 is withdrawn in view of amended claims. 

The rejection of claims 6-7 and 31 under 35 U.S.C. 103(a) as being unpatentable over WO 2016/005593 A1 is withdrawn in view of amended claims.

The objection to claims 12-20 is withdrawn in view of amended claims.

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1, 5-7, 11-15, 19-20, 25-28, and 30-31 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The basis for the rejection is set forth in the previous office action mailed on 05/17/2022. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Claims 1, 5-7, 11-15, 25-28, and 30-31, as written, does not require that the antibody possess either a set of six intact CDRs in the heavy chain and light chain or a pair of heavy chain variable region and a light variable region. Thus, the claims are drawn to a genus of fusion protein without any structural features. Claims 19-20, in part, are drawn to an antibody that comprises a sequence having 90% or greater identity to a VH according to SEQ ID NO: 47 and a VL according to SEQ ID NO: 46. Claims 19-20 do not require that the antibody possess a set of six intact CDRs. Thus, the claims encompass a huge genus of antibodies without a defined structural feature. 

However, the instant disclosure is insufficient to support the broad genus of antibodies. Moreover, as noted in the previous office action, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other anti-AXL antibodies might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of anti-AXL antibodies

Claim Objections
(i). Claim 66 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.   See MPEP § 608.01(n).  In addition, there is a typographic error in the 2nd line of the claim, “the produces the antibody of claim 16”.

(ii). Claims 16 and 63-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.  

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             September 9, 2022